DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-8) in the reply filed on June 10, 2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.
This application is in condition for allowance except for the presence of claims 9-12 directed to an invention non-elected without traverse.  Accordingly, claims 9-12 been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed May 29, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on May 20, 2020 are acceptable.
EXAMINER'S AMENDMENT
Again: This application is in condition for allowance except for the presence of claims 9-12 directed to an invention non-elected without traverse.  Accordingly, claims 9-12 been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches the method of producing a wet mixture comprising the elements therein. Notably, the method requires “a stirring and mixing process in which lithium-containing positive electrode active materials having surplus lithium compounds on the surface and ferroelectric ceramic particles are dried, stirred and mixed to obtain a mixed powder; and a solution mixing process in which a lithium conductor forming solution is mixed with the mixed powder to obtain a wet mixture containing coated lithium-containing positive electrode active materials having a coating which is made of an amorphous lithium conductor in which the ferroelectric ceramic particles are dispersed on the surface of the lithium-containing positive electrode active material particles.”
	The closest prior art of record include:
(1) US 2018/0254477 (Horikawa et al.) – Horikawa et al. teach a method of manufacturing a positive electrode material of dispersing ferroelectric substance in an ion conductor wherein the ion conductor is interposed at least partially between the electrode active material and ferroelectric substance (figs. 1-3; abs).  Horikawa does not detail that the positive electrode active material particles have surplus lithium compounds on the surface, having a step of forming a mixed powder, or ferroelectric ceramic particles being dispersed on the surface of the lithium-containing positive electrode active material particles (as Horikawa requires the ion conductor be interposed at least partially between the electrode active material and ferroelectric substance).
(2) US 2014/0227606 (Suzuki et al.) – Suzuki et al. teach of method of forming cathode active material (fig. 3).  The final product is an active material particle with a first lithium ion conductive layer and a stabilization layer having a second lithium ion conductor (para 0011; fig. 6).  These materials also have lithium and thus could be considered lithium surplus compounds, thus having a surplus lithium compound and a lithium conductor.  However, this teaching lacks the ferroelectric ceramic particles and the specific stirring and mixing process (creating a mixed powder) and solution mixing process (to result in ferroelectric material dispersed on the surface of the active material particles).
	No motivation exists to arrive at the claimed invention.  Thus, none of the prior art alone or in combination teaches, suggests, or renders obvious the claimed invention.  Since claims 2-8 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759